DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 1/18/2022, with respect to claims 1-8, 10-12, 14-15 and 17-22 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.

Claim Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B). Claim 15, directed to the process of manufacturing or using an allowable product was previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional 

Allowable Subject Matter
Claims 1-8, 10-12, 14-15 and 17-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – Claim 1 includes or specifically recites the previously indicated allowable subject matter of claim 9, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2-8, 10-12, 14 and 22 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reason.
Claim 15 includes or specifically recites: “forming the display layer located at the side of the flexible substrate includes: forming a reflective electrode at a side of the flexible substrate on the intermediate region and the preset bending region; and sequentially evaporating a light-emitting functional layer, a transmissive electrode, and a capping layer at a side of the reflective electrode away from the flexible substrate on the intermediate region and the preset bending region,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 17-21 depend, either directly or indirectly, from claim 15 and are therefore allowed for at least the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 17-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        February 23, 2022